Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-12 were previously pending. Claim 13 was previously allowable. Claims 2, 3 and 7 are cancelled. Claims 14, 6, 8, 9 and 13 are amended.
Applicant’s amendments to the claims have overcome each and every objection and each and every 112 rejection previously set forth in the Non-Final Office Action mailed on 09/01/2021.
A complete action on the merits of claims 1, 4-6, 8-13 follows below. 

Reasons for Allowance
Claims 1, 4-6, 8-13 are allowed.
Claim 1 is allowed for disclosing “the tilting unit comprising a pair of screws, each of said screws being inserted into said second end of a respective one of said first arms of said scissor lift, each of said screws having a distal end with respect to said respective first arm; a pair of motors, each of said motors being coupled to a respective one of said screws, each of said motors rotating in a first direction or a second direction when said motors are turned on, each of said screws screwing outwardly from said respective first arm when said motors rotate in said first direction, each of said screws screwing inwardly on said respective first arm when said motors rotate in said second direction”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 1 are Martin (US Publication No. 2007/0289064), Hruschaka et al. (US Publication No. 2015/0328068), C. F. Hamer (US Patent No. 2,637,449), Roit et al. (US Publication No. 2001/0020304) and Stevens (US Patent No. 5,400,720). Figs. 5-7A and 35 of Martin shows a lifting assembly comprising: a frame (base frame 32) being positionable on a floor; a scissor lift (scissor-type lift assembly 34; see par. 0056) being movably coupled to said frame (par. 0056), said scissor lift being actuatable between a lifted position and a lowered position (par. 0056: lift assembly 34 can be raised and lowered); a platform (lift frame 218) being positioned on said scissor lift, said platform being spaced upwardly from said frame when said scissor lift is actuated into said lifted position (see Figs. 5-7; par. 0015) wherein said platform is configured to have a user's foot positioned thereon for assisting with tying shoes (as shown in Fig. 35, platform comprises back support 532, head rest 304 and leg rest 284; adjusting positions of parts of platform assists physically limited user to tie shoes …), said platform being positioned adjacent to said frame when said scissor lift is actuated into said lowered position (Fig. 7A; par. 0016); a tilting unit being coupled between said scissor lift and said platform (electric actuator 272; par. 0078; Fig. 7), said tilting unit tilting said platform at a selectable angle of deflection from a horizontal plane (par. 0078; Fig. 7); wherein said tilting unit is configured to enhance comfort for the user to position the user's foot on said platform (as shown in Fig. 35, platform comprises back support 532, head rest 304 and leg rest 284; adjusting positions of parts of platform brings about comfort to physically limited user); a pair of handles (par. 0094; handles 534; Fig. 35), each of said handles being coupled to and extending upwardly from said frame, each of said handles being positioned on opposite sides of said platform (see handles 534 in Fig. 35); a control circuit (par. 0101: control circuit comprises at least the handheld control 600, switch 606, various sensors and limit switches, terminals and outlets) being coupled to said frame (par. 0101), said control circuit having each of motors and an actuator (actuator 244 which includes a motor and an extensible rod 249A; par. 0071: the actuators shown herein are electric linear actuators that are driven by an electric motor) being electrically coupled thereto; and a handheld control being in wired communication with said scissor lift and said tilting unit (par. 0101: a physician, dentist or other attendant can control all of the actuators and the connector assembly 50 by utilizing either the handheld control 600 or the foot actuated control 602), said handheld control actuating said scissor lift to a selected point between said lifted position and said lowered position wherein said platform is configured to be positioned at a comfortable elevation for the user, said handheld control (600) actuating said tilting unit to tilt said platform to the selected angle of deflection; assembly of Martin can be used for wearing and tying shoes of a physically limited user (this is an intended use of the assembly and assembly of Martin has the claimed structure to do this intended use of the preamble of the claim); but Martin does not teach the control (handheld control) being wireless.But Martin alone or in combination with the other prior art does not teach a scissor jack with motor screw mechanisms being inserted into second ends of respective first arms and include all limitations of the claim.
Claims 4-6 and 8-12 are allowed due to dependency on allowed claim 1.
Claim 13 is allowed for disclosing the tilting unit comprising motors and screw and rollers on second ends of respective first arms; “a pair of screws, each of said screws being inserted into said second end of a respective one of said first arms of said scissor lift, each of said screws having a distal end with respect to said respective first arm; a pair of motors, each of said motors being coupled to a respective one of said screws, each of said motors rotating in a first direction or a second direction when said motors are turned on, each of said screws screwing outwardly from said respective first arm when said motors rotate in said first direction, each of said screws screwing inwardly on said respective first arm when said motors rotate in said second direction; and a pair of tilt rollers, each of said tilt rollers being coupled to said distal end of a respective one of said screws, each of said tilt rollers rollably engaging a respective one of said tracks on said platform for tilting said platform when said motors rotate said screws”. These limitations with other claimed limitations in a whole, 
The closest prior art (listed above) do not show a scissor jack with motor screw mechanisms being inserted into second ends of respective first arms and include all limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.